      Case 1:20-cv-02213-NRB Document 25 Filed 07/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
AMERICAN CIVIL LIBERTIES UNION
and AMERICAN CIVIL LIBERTIES
UNION FOUNDATION,
                                                    O R D E R
                 Plaintiffs,
                                              20 Civ. 2213 (NRB)
           - against -

U.S. DEPARTMENT OF HOMELAND
SECURITY, U.S. CUSTOMS AND BORDER
PROTECTION, TRANSPORTATION
SECURITY ADMINISTRATION, and U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT,

                Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     The Court has reviewed the proposed processing schedules set

forth in the joint letter filed on July 3, 2020.           ICE, CBP, and

TSA shall process at least 250, 250, and 750 pages per month,

respectively, and release all responsive, non-exempt records on

the first business day on or after the 30th day of each month,

including this month, or earlier until they have released all

responsive, non-exempt records to plaintiffs.        If the final number

of potentially responsive pages from ICE, CBP, or TSA significantly

exceeds   the   present   estimates   of   1,013,    1,144   and      2,621,

respectively, then plaintiffs may request that the Court increase

the number of pages that the pertinent agency is required to
         Case 1:20-cv-02213-NRB Document 25 Filed 07/07/20 Page 2 of 2



process     each   month,    and   the     pertinent   agency   may      submit

declarations in support of the number of pages that it maintains

it can reasonably process each month.            Similarly, if TSA cannot

reasonably process at least 750 pages per month, then it may submit

declarations in support of the number of pages that it maintains

it can reasonably process each month.

     After DHS identifies its number of potentially responsive

pages, the parties shall confer regarding a processing schedule.

If the parties cannot agree on a schedule for processing DHS’s

records, then the parties shall submit a joint letter to the Court

stating their respective proposed processing schedules.

             SO ORDERED.

Dated:       New York, New York
             July 7, 2020

                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                     -2-
